Citation Nr: 0931158	
Decision Date: 08/19/09    Archive Date: 08/27/09	

DOCKET NO.  05-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to or aggravated by 
service-connected residuals of a sacroiliac injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1943 to 
December 1945.  He was separated from service as a result of 
injury to his low back.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  An advance upon the docket 
was granted by the Board in October 2006.  

In November 2006, the Board issued a decision which denied 
the Veteran's claim.  The Veteran appealed, and the clerk of 
the US Court of Appeals for Veterans Claims (Court) approved 
a joint motion of the veteran's representative and VA General 
Counsel which resulted in vacation of the Board's decision 
and remanded the appeal.  The basis of this joint motion was 
that the Board had relied on a lengthy VA examination 
performed by a VA nurse practitioner which the Board 
incorrectly referred to as having been performed by a VA 
physician.  This mistake was an oversight and certainly not 
intentional.  

In accordance with the representative's argument, following 
the Court order, the Board remanded the appeal for an 
additional VA examination by a medical doctor with record 
review, and this was performed in December 2008.  Also on 
remand, the Veteran was provided additional comprehensive 
VCAA notice.  However, unfortunately, an error occurred on 
remand which requires the case to again be returned to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board's April 2008 remand, at action paragraph number two 
required the Veteran to be scheduled for a spine examination 
by a "VA orthopedist" (emphasis in original).  The 
examination arranged by the RO and conducted in December 2008 
was conducted by a medical doctor, but the report of 
examination clearly reveals that this doctor's specialty was 
internal medicine.  While the Board is certainly satisfied 
with respect to the adequacy and clinical competence of this 
report of examination, as a matter of law, a remand by the 
Board has been held by the Court to confer on the Veteran the 
right to compliance with remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board remand specifically 
called for the VA examination with record review and a 
request for opinions be provided by a VA orthopedist, not by 
a physician trained in internal medicine.  

The Board erred, unintentionally, when it referred to the 
previous 2005 VA examination as having been conducted by a 
medical doctor, when it had in fact been conducted by a nurse 
practitioner.  This earned the Veteran's representative a 
simple EAJA fee at taxpayer expense.  While the Board is 
certainly satisfied with the adequacy and competency of the 
clinical examination provided by a VA doctor of internal 
medicine in December 2008, any attempt by the Board to now 
render a final appellate decision, not to the Veteran's 
satisfaction, would easily earn another joint motion and EAJA 
fee at taxpayer expense.  

Accordingly, the case must again be REMANDED to the RO for 
required compliance with the Board's earlier April 2008 
remand.  

1.  The Veteran must be scheduled for a 
spine examination by a VA orthopedist.  
All indicated tests and studies should be 
performed, and clinical findings should 
be provided in detail and correlated to a 
specific diagnosis.  The claims folder 
must be made available to the VA 
orthopedist designated to examine the 
Veteran.  The examination report must 
include a discussion of the Veteran's 
objectively documented medical history, 
and subjective assertions.  After 
completing and reporting the current 
physical examination of the spine, the VA 
orthopedist should provide opinions, with 
supporting rationale, as to whether it is 
more, less, or equally likely that the 
Veteran now has a cervical spine 
disorder:  1) Dating from an injury in 
service; 2) secondary to service-
connected residuals of a sacroiliac 
injury; and/or 3) whether the cervical 
spine disorder has been made chronically 
worse (aggravated beyond ordinary 
progress) by the service-connected 
residuals of sacroiliac injury.  If 
aggravation is found, the orthopedist 
must offer an assessment of the extent of 
additional disability of cervical spine 
resulting from aggravation over and above 
preexisting cervical spine disability.

2.  The Veteran must be provided adequate 
notice of the examination, to include 
advising him of the consequences of a 
failure to report under 38 C.F.R. § 3.655 
(2008).  A copy of the examination 
notification must be associated with the 
claims folder.  Any failure to appear for 
examination must be noted in the claims 
folder.

3.  The RO should ensure that the medical 
report of examination requested above 
complies with the remand, especially with 
respect that it be accomplished by a VA 
orthopedist, as well as providing the 
competent medical opinions requested.  If 
the report is inadequate in any way, it 
must be returned to the examiner for 
corrective action.  

4.  After completing the above 
development, the RO should again address 
the merits of the appeal.  If the 
decision is not to the Veteran and 
representative's satisfaction they must 
be provided with a Supplemental Statement 
of the Case, which includes a discussion 
of VCAA compliance and the development 
requested in this and the earlier April 
2008 Board remand.  They must be afforded 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



